 

Exhibit 10.3

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, FRED TANNOUS ("Assignor") does hereby assign and transfer
all right of Assignor’s right, title and interest in ONE MILLION (1,000,000)
shares of Series B Preferred Stock of ROWL, INC., a Nevada corporation (the
"Company") standing in Assignor’s name on the books of said Company (including
on the books of the Company’s transfer agent), to the Company (“Assignee”) and
does hereby irrevocably constitute and appoint Bill Glaser to transfer ownership
of the said stock on the books of the Company to Assignee. (This assignment
covers all such Series B Preferred Stock standing in Assignor’s name on the
books of the Company, regardless of whether or not such shares are
electronically certificated and whether any such certificate is delivered to the
Company.)

 

/s/ Fred Tannous   FRED TANNOUS  

 

DATED: MAY 6 , 2015

 

 

 